Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 1 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 2 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 3 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 4 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 5 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 6 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 7 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 8 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                          Document     Page 9 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                         Document      Page 10 of 11
Case 20-12914   Doc 24   Filed 09/15/20 Entered 09/15/20 11:01:47   Desc Main
                         Document      Page 11 of 11
